DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to IDS filed after allowance on 01/05/2022.
Claims 1-21 are pending.
Claims 1 and 11 are independent claims.
Claims 1-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited prior art taken alone or in combination fail to teach, in combination with other claimed limitations, “distributing, to a set of one or more host computers on which the service rule has to be enforced, the service rule, the service chain identifier, the service path identifier, a record mapping the service chain identifier to the service path identifier, and path forwarding data comprising a set of one or more network addresses associated with the service path identifier, wherein each of the plurality of service nodes (i) executes on the set of one or more host computers, (ii) uses the service chain identifier to identify a particular service to perform on the data message flow, and (iii) uses the service path identifier to identify a next hop network address of a subsequent service node in the plurality of service nodes for the data message flow” as recited in independent claims 1 and 11. 
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions 


January 8, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196